DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
The drawings were received on12/3/2021.  These drawings are acceptable.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,11,14 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Mitchell (US 1240472).
 	Regarding claim 1, Mitchell discloses a rotary valve (10, Fig. 2,3) comprising: 
 	a valve housing (1) with a valve chamber (the space within 1), wherein the valve chamber has a chamber wall (the wall within 1) in which at least two fluid openings (within 2,3) are provided, wherein the valve chamber has a receiving opening (the opening surrounding 25) on the end face side (the top leftmost end face side of 1,see Fig. 3), and 
 	a valve core (5) accommodated in the valve chamber, wherein the valve core is provided with a channel structure (6) which interacts with the fluid openings, wherein the valve core is supported in the valve chamber in a rotationally movable manner (page 1, lines 56-61), wherein the valve chamber is formed in a conical shape (as shown in Fig. 2).
  
    PNG
    media_image1.png
    748
    995
    media_image1.png
    Greyscale

 	Regarding claim 2, Mitchell discloses the valve core is formed in a conical shape (as shown in Fig. 3) on the side of the outer circumference.  

 	Regarding claim 3, Mitchell discloses the valve chamber is delimited by the chamber wall and a chamber bottom (at the right side of 1 near numeral 11 and the left end connecting the small end of 5), wherein the chamber wall surrounds the valve core, wherein the diameter of the chamber wall widens, starting from the chamber bottom, in the direction of the receiving opening (as shown in Figure 3).  

 	Regarding claim 4, Mitchell discloses the valve core is translationally supported in the valve chamber (spring 25 applies a force to the valve core for translational support).  

 	Regarding claim 5, Mitchell discloses an adjusting device (7,8) is formed in the chamber bottom and/or in the section of the valve core facing the chamber bottom.
  
 	Regarding claim 6, Mitchell discloses the valve core accommodates a selector shaft (40).  

 	Regarding claim 7, Mitchell discloses the selector shaft is rotationally (page 1, lines 90-101,page 2, lines 69-81, shaft 40 being the other rotating valve to operate valve stem 23) and/or translationally movable.  

 	Regarding claim 8, Mitchell discloses the selector shaft is provided with a first detent (31-34 are connected to the shaft and therefore provided to the shaft) arrangement and the valve core is provided with a second detent arrangement (22,28,29,30 these parts are connected to the valve core and therefore considered as being provided to the valve core), wherein the first detent arrangement and the second detent arrangement are operatively connected.  

 	Regarding claim 11, Mitchell discloses wherein a spring (25) is provided which automatically presses the valve core against the chamber bottom.  

  	Regarding claim 14, Mitchell discloses the fluid openings are formed as connecting pieces (2 and 3 have internal threads and therefore the fluid openings are formed as connecting pieces).  

 	Regarding claim 15, Mitchell discloses a temperature control circuit (the air circuit having the passage 4, Figures 1,3 and page 1, lines 56-61, is considered a temperature control circuit in that the valve controls the flow of air which is inherently at some temperature) comprising at least one rotary valve according to claim 1.











Claim(s) 1- 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Cheng et al. (US 8276833). Herein after discussed as being “Cheng”.
 	Regarding claim 1, Cheng discloses a rotary valve (1, Fig. 1-3) comprising: 
 	a valve housing (10) with a valve chamber (the space 13 within 10), wherein the valve chamber has a chamber wall (the wall within 10) in which at least two fluid openings (within 14,15) are provided, wherein the valve chamber has a receiving opening (the opening of 101) on the end face side (the top most end face side of 10,see Fig. 2), and 
 	a valve core (30) accommodated in the valve chamber, wherein the valve core is provided with a channel structure (35,351,352,312) which interacts with the fluid openings, wherein the valve core is supported in the valve chamber in a rotationally movable manner (col.6,lns. 21-28), wherein the valve chamber is formed in a conical shape (13c, as shown in Fig. 3,6).

    PNG
    media_image2.png
    1062
    682
    media_image2.png
    Greyscale

  
 	Regarding claim 2, Cheng discloses the valve core is formed in a conical shape (as shown in Fig. 2-3) on the side of the outer circumference.  

 	Regarding claim 3, Cheng discloses the valve chamber is delimited by the chamber wall and a chamber bottom (13b,136, see Fig. 6), wherein the chamber wall surrounds the valve core, wherein the diameter of the chamber wall widens, starting from the chamber bottom, in the direction of the receiving opening (as shown in Figure 3,6).  

 	Regarding claim 4, Cheng discloses the valve core is translationally supported in the valve chamber (spring 40 applies a force to the valve core for translational support).  

 	Regarding claim 5, dependent from claim 1, Cheng discloses an adjusting device (20,22) is formed in the chamber bottom and/or in the section of the valve core facing the chamber bottom.
  
 	Regarding claim 6, dependent from claim 1, Cheng discloses the valve core accommodates a selector shaft (shaft 20,22 is connected to the valve core 30 and therefore the valve core accommodates a selector shaft).  
 	Regarding claim 7, Cheng discloses the selector shaft is rotationally and/or translationally (see Fig. 15A,B) movable.  
 	Regarding claim 8, Cheng discloses the selector shaft is provided with a first detent (212,213, Fig. 10A-15B) arrangement and the valve core is provided with a second detent arrangement (322), wherein the first detent arrangement and the second detent arrangement are operatively connected.  
 	Regarding claim 9, Cheng discloses wherein the first detent arrangement and the second detent arrangement cause a superimposed rotational and translational movement of the valve core relative to the valve housing (see Fig. 15A-16B, col. 6,lns. 21-28).  
 	Regarding claim 10, Cheng discloses the first detent arrangement is star-shaped (in the broadest reasonable interpretation the arrangement shown in Fig. 10A for the ramp detents are considered as being star shaped in that there are several points, each item 211, formed around a circle) and has ramp elements (212,213 see Fig. 10A) projecting radially from the selector shaft (20,22).  

 	Regarding claim 11, Cheng discloses wherein a spring (40) is provided which automatically presses the valve core against the chamber bottom.  

 	Regarding claim 12, Cheng discloses the valve housing (1) is surrounded on the outside by a collector (3, col.9,lns. 9-16, “1 is installed in a suitable position of the output pipe 3c”).

Regarding claim 13, Cheng discloses the valve housing, the valve core (col.9, lns. 17-25) and/or the collector are formed of plastic.

  	Regarding claim 14, Cheng discloses the fluid openings are formed as connecting pieces (the fluid openings are formed as connecting pieces since they connect fluidly with the assembly 2 as shown in Figure 19).  
 	Regarding claim 15, Cheng discloses a temperature control circuit (the water circuit passing from opening 14 to exits at 15, is considered a temperature control circuit in that the valve controls the flow of water which is inherently at some temperature) comprising at least one rotary valve according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753